Mr. Justice Wall delivered the opinion of the Court. The arguments of counsel in this case have taken a wide range, and though many questions are raised and discussed with vigor and ability, we think the only points necessary to be considered may be briefly stated and disposed of. Pursuant to the will of George A. Miller, deceased, his widow was appointed executrix, and the appellants, Eugene T. and Alexander T., sons of the deceased, and appellee, Joseph Simons, a son-in-law, were appointed executors. They qualified and proceeded to adjust the estate, which is still in course of administration. Appellant Eugene T. Miller filed two claims against the estate for large amounts for salary and profits alleged to be due him on account óf his connection with the business of the deceased. The litigation upon these claims has not yet terminated. The books of account of the deceased are of importance in reference to these claims as well .as to various other matters arising in the settlement and division of the estate. The appellants, who are the said Eugene T. and Alexander T. Miller, and George W. Eogg,, their attorney, were cited to produce these books to the end that they might be delivered to such person or custody as the court should direct. The answer disclosed as a defense that said Eugene T. Miller, having occasion to use the books in preserving the evidence by bill of exceptions, in order to prosecute an appeal from the decision of the Circuit Court in the matter of his said claims against the estate, had incorporated said books in said bill of exceptions, and to enable him to do so without the interference of the appellee, a bill of sale of said books had been made to said Fogg by the said Eugene T. Miller, Alexander T. Miller and Anna P. Miller, for the sum of $5. This answer was in substance a restatement more in detail of the facts alleged in the petition, and thus the question is whether the order appealed from, that the books should be returned to the clerk of the County Court, subject to the direction and order of said court, was a proper one. We are entirely satisfied with that order and have no doubt of its propriety. By Sec. 128, Ch. 3, R. S., it is provided that “the books-of accounts of any deceased person shall be subject to the inspection of all persons interested therein.” The County Court is vested with general, jurisdiction in the settlements of estates, and may make all orders necessary to the protection of claimants and others having pecuniary interests involved. In this instance one of the executors has presented a claim in his own favor in regard to matters of which these books were the chief records, and by the arrangement stated, he lias undertaken to exercise exclusive control of the books under the alleged ownership of his attorney, by virtue of an alleged sale. If he can do this, the statutory provisions above quoted may be nullified. The sale, of the books was without authority of law and without permission of the court and was void. The appellants had no right to the sole custody of the books, and when they asserted such power, there was presented a situation which made it proper-and necessary that the books should be placed under the immediate control of the court for the benefit of all persons having a right to inspect the same. It is not necessary to determine whether the power to make such order is given by Sec. 81 of the Administration Act. If it is not, the court would have the inherent power as necessary to the due exercise of its general authority in the premises. The judgment of the Circuit Court will be affirmed.